Title: To Thomas Jefferson from William Branch Giles, 31 March 1796
From: Giles, William Branch
To: Jefferson, Thomas


                    
                        Dear sir
                        Philadelphia March 31st. 1796
                    
                    I send you herewith a paper containing the Presidents refusal to comply with the call of the House of R. for the papers respecting the Brittish treaty. From your perfect acquaintance with the state of public affairs, and the views of parties, all comments upon this extraordinary production are rendered unnecessary; the language is too plain to be mistaken, and must press upon your mind a crowd of the most serious reflections.
                    The proper course to be pursued has not yet been settled. It is probable that the President’s reply will be referred to a committee to prepare something in the nature of a manifesto, which will present to the public the reasons induceing the call on the part of the House. It is also probable that the House will refuse to act upon the treaty until the papers called for shall be placed upon the table.
                    These measures will require nerves, but we have no reasons to doubt of them from present appearances. Be pleased to make my best respects to the Ladies of your family and believe me to be your sincere friend &c.
                    
                        Wm. B. Giles
                    
                